                                                                    F,



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION               _°^'         ~


LAKESIDE 358, LLC, agent of                                                       }
Lakeside at Town Center Apts.,
     Plaintiff
                                           CIVIL ACTION FILE NO.
V.                                         1:18-CV-4929-ODE-JFK
ELDRIDGE COCHRAN and All Other
Occupants,
     Defendant
                                        ORDER
     This civil case is before the Court on the Final Report and
Recommendation of United States Magistrate Judge Janet F. King filed
October 29, 2018 [Doc. 31 ("R&R").          No objections have been filed.
     In the R&R, Judge King recommends that this case be remanded to
the Magistrate Court of Cobb County.            Remand is warranted because

Defendant   Cochran,    who       is   proceeding    pro   se,    has    failed   to

demonstrate any lawful basis for removal of this action to this
Court.
     The Court having read and considered the R&R and noting the.
absence of any objections thereto, it is hereby ADOPTED as the
opinion and order of the Court.          Accordingly, this case is REMANDED

to the Magistrate Court of Cobb County, Georgia.


     SO ORDERED, this         ,     day of December, 2018.



                                        OR   A D. EVANS
                                        UNITED STATES DISTRICT JUDGE
